Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the supplemental election filed on 07/15/2022.
Currently, claims 1-11, 13 and 15 are pending with claims 12, 14, and 16-20.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1, sub-species A in the reply filed on 07/15/2022 is acknowledged.
Claims 12, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (“Miyamoto” US 2018/0026099 published 01/25/2018) in view of Li et al. (“Li” Li, W. “Low-leakage-current AlGaN/GaN HEMTs on Si substrates with partially Mg-doped GaN buffer layer by metal organic chemical vapor deposition” Chin. Phys. B Vol. 23, No. 3 01/24/2014 pp. 038403-1 through 038403-5).
As to claim 1, Miyamoto shows a semiconductor device (see Fig. 1, see also the method of making such in [0086] for additional details), comprising: 
a first semiconductor layer including AlxIGai-xN (0 <= x1 < 1) (see channel layer of 4S with the same designations of partial regions as the applicant designates for themselves in their application; [0075] describing the layer but with additional disclosure describing a GaN embodiment in [0094] with 0 Indium concentration), the first semiconductor layer including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a direction from the first partial region toward the second partial region being along a first direction (note this will be the left-right direction), the third partial region being between the first partial region and the second partial region in the first direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction (note all the partial regions are designated as the applicant designates their own channel partial regions); 
a first electrode including a first electrode portion (see electrode M on the left side as a part of 4E with a portion thereof down low; [0082]); 
a second electrode (see M part of the larger part DL; [0078]), a direction from the first electrode portion toward the second electrode being along the first direction (left-right); 
a third electrode (see gate electrode; [0078]), a position in the first direction of the third electrode being between a position in the first direction of the first electrode portion and a position in the first direction of the second electrode (note gate electrode is between 4E’s M part and DL’s M part), a second direction (up/down) from the third partial region toward the third electrode crossing the first direction (note up/down crosses L-R); 
a second semiconductor layer including AIx2Gai-x2N (0 < x2 <= 1 and x1 < x2) (see barrier layer of 5S of AlGaN; [0076]), the second semiconductor layer including a first semiconductor portion and a second semiconductor portion, a direction from the fourth partial region toward the first semiconductor portion being along the second direction, a direction from the fifth partial region toward the second semiconductor portion being along the second direction; 
a third semiconductor layer including magnesium and Alx3Gal-x3N (0 <= x3 < 1 and x3 < x2) (note layer 2S being p-GaN when the Al concentration is 0 in an embodiment; [0092]; note for depending claims below that the doping can be 5x1018 cm-3 in [0092] or higher in other embodiments in the reference), the third semiconductor layer including a first semiconductor region and a second semiconductor region (see upper and lower “regions” of layer 2S), at least a portion of the first semiconductor layer being between the first semiconductor region and the second semiconductor layer (note pat of channel layer 4S is between the upper region of 2S and 5S), the second semiconductor region being electrically connected to the first semiconductor region and the first electrode portion (see the lower region of 2S being connected electrically and directly touching the upper region of 2S and also being in electrical contact with the M part of 4E in this context), 
and 
a first insulating member (see gate insulator GI; [0078]) including a first insulating portion (note portion of GI down in the gate recess trench), the first insulating portion being provided between the third partial region and the third electrode (note this GI portion is between the part of the channel 4S that is directly below the gate and the gate electrode GE itself).

However, Miyamoto fails to show a concentration of magnesium in the first semiconductor region (that is the upper region of 2S) being less than a concentration of magnesium in the second semiconductor region (that is the lower region of 2S).  

Li suggests making a buffer layer with a intrinsically doped GaN region above a doped region (see intrinsically doped GaN above doped GaN in Fig. 1 in the dual region buffer layer design; see experimental section on page 1 and 2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the the intrinsically doped region of a buffer layer as taught by Li to have made an intrinsic region in the upper part of the layer 2S in Miyamoto, with the motivation of helping to avoid incorporation of Mg into the layers up above (see they are trying to keep the Mg out of the layers up above the buffer layer in the second paragraph of page 1 in the introduction section).  

Note in this combination the p doped part of the layer 2S will be down in the lower region and the upper region of 2S will be intrinsic.  


As to claim 2, Miyamoto as modified by Li above shows the device wherein a direction from a portion of the second semiconductor region toward the first electrode portion is along the second direction (note part of the doped region of 2S will be down below the M part of 4E in the combination above at a portion thereof over towards the left side under 4E).  

As to claim 3, Miyamoto as modified by Li above shows the device further comprising: a conductive member (see underlying metal UM; [0078]) provided between the second semiconductor region and the first electrode portion (note this is between the lower part of the part M of 4E and the second semiconductor region of 2S noted above), the conductive member being between the first electrode portion and the portion of the second semiconductor region in the second direction (note this is between part M of 4E and the portion of the second semiconductor region of 2S that is under 4E’s part M in the up/down direction).  

As to claim 4, Miyamoto as modified by Li above shows the device further comprising: a conductive member (see UM formed in Fig. 12 to make UM in Fig. 1; [0110]) provided between the second semiconductor region and the first electrode portion (note this is between the second semiconductor region of the lower region of 2S over on the left and the first electrode portion of the lower part of the M part of 4E), the conductive member including at least one selected from the group consisting of Ni, Pd, Ag, and Au (see nickel made as UM in Fig. 12 making UM in Fig. 1 for 4E; [0110]).

As to claim 5, Miyamoto as modified by Li above shows the device wherein the first electrode portion includes at least one selected from the group consisting of Ti and Al (see AlCu including Al used to make the lower portion of the M part of 4E in Fig. 14 for Fig. 1; [0111]).  

As to claim 6, Miyamoto as modified by Li above shows the device wherein the conductive member contacts the first electrode portion and the second semiconductor region (note that UM for 4E touches the lower part of the M part of 4E and at least electrically contacts the second semiconductor region of 2S noted above).  

As to claim 8, Miyamoto as modified by Li above shows the device wherein the first semiconductor region is provided between the second semiconductor region and the first partial region in the second direction (note that the upper region of 2S is provided between the lower region of 2S and the part of the channel layer over to the left), between the second semiconductor region and the fourth partial region in the second direction (note that the upper region of 2S is provided between the lower region of 2S and the part of the channel that is just to the left of being under the gate electrode GE), between the second semiconductor region and the third partial region in the second direction (note that the upper region of 2S is provided between the lower region of 2S and the part of the channel directly under the gate electrode GE), and between the second semiconductor region and the fifth partial region in the second direction (note that the upper region of 2S is provided between the lower region of 2S and the part of the channel that is just to the right of being directly under gate electrode GE with all of these betweens being in the up/down).  

As to claim 9, Miyamoto as modified by Li above shows the device wherein the first semiconductor region is provided between the second semiconductor region and the first partial region in the second direction (note that the upper region of 2S is between the lower region of 2S and the part of the channel layer that is over on the left side), between the second semiconductor region and the fourth partial region in the second direction (note that the upper region of 2S is between the lower region of 2S and the part of the channel layer that is just a bit to the left of being directly under the gate electrode GE), and between the second semiconductor region and the third partial region in the second direction (note that the upper region of 2S is between the lower region of 2S and the region of the channel layer directly below the gate and note all of these betweens are in the up/down direction).  

As to claim 10, Miyamoto as modified by Li above shows the device wherein the first semiconductor region is provided between the second semiconductor region and the third partial region in the second direction (note that the upper region of 2S is provided between the lower region of 2S and the part of the channel layer 4S below the gate GE in the up/down direction).

As to claim 11, Miyamoto as modified by Li above shows the device wherein the first semiconductor region is between the second semiconductor region and the first semiconductor layer in the second direction (note that the upper region of 2S is between the lower region of 2S and the channel layer 4S itself in the up/down direction).

As to claim 13, Miyamoto as modified by Li above shows the device wherein the concentration of magnesium in the first semiconductor region is less than 1x1018 cm-3 (note that the intrinsic GaN material brought in from the secondary reference here will in this context is found to be disclosing a doping smaller than 1x1017 cm-3), and the concentration of magnesium in the second semiconductor region is 1x1018 cm-3 or more (note that the doping of the doped and unaltered part of 2S is still 5x1018 cm-3 as discussed above).  

As to claim 15, Miyamoto as modified by Li above shows the device wherein a length along the second direction of the first semiconductor layer is 200 nm or less (see 50nm channel layer 4s thickness; [0094]).  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (“Miyamoto” US 2018/0026099 published 01/25/2018) in view of Li et al. (“Li” Li, W. “Low-leakage-current AlGaN/GaN HEMTs on Si substrates with partially Mg-doped GaN buffer layer by metal organic chemical vapor deposition” Chin. Phys. B Vol. 23, No. 3 01/24/2014 pp. 038403-1 through 038403-5) and further in view of Leone et al. (“Leone” Leone, S. “Suppression of Iron Memory Effect in GaN epitaxial Layers” Phys. Status Solidi B 255, 10/18/2017 page 1700377-1700377).
As to claim 7, Miyamoto as modified by Li shows the device as related above for claim 1, but fails to show the device being one wherein a concentration of carbon in the first semiconductor region is less than a concentration of carbon in the first semiconductor layer.  

Leone shows making an upper GaN layer heavily doped with carbon above an underlying GaN layer left not intentionally doped with carbon (note the heavily doped carbon layer in experiment E for the carbon doped layer in Table 1 and Fig. 1; page 2, section 2 in the second paragraph discusses this embodiment and it is further discussed later in the paper).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the heavy doping of a GaN layer above an underlying GaN layer as taught by Leone to have made a heavily doped GaN layer above the layer 2S in Miyamoto, as previously modified by Li above, with the motivation of attempting to achieve a device with very low RSh (note that experiment E obtained an very low RSh in the first main paragraph of page 4).  

The office notes that after this heavily C doped layer (relative to the layer left not intentionally doped as 2S) has been brought in from Leone the office will then extend the designation of overall first semiconductor layer to include that GaN layer as well as the channel layer and intervening layer in Miyamoto, such that ultimately the the first semiconductor layer overall includes a heavy C doped part as compared to the layer 2S, and its upper region, left not intentionally C doped in Miyamoto.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891